Citation Nr: 0816833	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-35 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to September 30, 2003 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1989 to June 1993 
and from November 1994 to October 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that granted service connection for PTSD and assigned 
an effective date of September 30, 2003.  The veteran 
appealed the effective date assigned for the grant of service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 4, 
1993 and his original claim of service connection for PTSD 
was received at the RO on June 10, 1993.

2.  A 6-page examination report that included a summary of 
the veteran's claimed stressors, was received at the RO on 
November 29, 1993, and a November 1993 VA examination report 
noted a diagnosis of PTSD.

3.  The veteran's original claim of service connection for 
PTSD was denied by rating decision dated June 1995; the 
veteran was provided notice of that decision along with his 
procedural and appellate rights, but he did not appeal, and 
the June 1995 decision was deemed final.  

4.  While the June 1993 claim was pending, the veteran had a 
second period of active service from November 11, 1994 to 
October 4, 1996.

5.  On October 24, 1996, the RO received the veteran's claim 
to reopen the previously denied claim of service connection 
for PTSD; the claim was reopened, but denied on the merits 
pursuant to a March 1997 rating decision; the veteran was 
provided notice of that determination along with his 
procedural and appellate rights, but he did not appeal, and 
the March 1997 rating decision was deemed final.

6.  On September 30, 2003, the RO received a claim to reopen 
the previously denied claims of service connection for PTSD.  

7.  In February 2004, the VA received new service department 
records and in December 2004, the RO received a response from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), now known as the Army & Joint Services Records 
Research Center (JSRRC), which corroborated the veteran's 
reported stressors based on service department records that 
existed at the time of the first denial of service 
connection.

8.  An April 2005 rating decision granted service connection 
for PTSD, effective from September 30, 2003, the date on 
which the RO received the veteran's claim to reopen.  


CONCLUSIONS OF LAW

1.  The June 1995 and March 1997 rating decisions are not 
final.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156(c), 3.400 (2007).

2.  The criteria for the assignment of an effective date of 
June 5, 1993, but no earlier, for the grant of service 
connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.151(a), 3.155, 3.156, 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of entitlement to the earliest possible effective date 
for the grant of service connection for PTSD, there is no 
prejudice to the appellant, regardless of whether VA has 
satisfied its duties of notification and assistance.



II.  Effective date

The veteran seeks an effective date prior to September 30, 
2003 for the grant of service connection for PTSD.  

Historically, the veteran was discharged from active duty on 
June 4, 1993 and his original claim of service connection for 
PTSD was received at the RO on June 10, 1993.  In a letter 
sent to the veteran in October 1993, the RO requested that 
the veteran provide specific information regarding his 
claimed in-service stressors, such as dates, times, and 
places where situations occurred.  

On November 29, 1993, the RO received a 6-page examination 
report that included a 2-page summary of the veteran's 
claimed stressors.  Although there is nothing in the claims 
file to specifically indicate why the private report was 
submitted, it is certainly possible that the report, which 
did not contain a medical diagnosis, was submitted to the RO 
as a response to the RO's request for stressor information.  
Regardless of the intended purpose of the November 1993 
examination report, the RO, inexplicably, clearly did not 
construe the document as a response to the RO's request for 
stressor development.  

Although a VA examination in November 1993 diagnosed the 
veteran with PTSD, the RO explained in the June 1995 rating 
decision that the veteran's claim of service connection for 
PTSD was denied because the veteran did not provide the RO 
with stressor information sufficient to warrant stressor 
development.  

The veteran was provided notice of the June 1995 rating 
decision along with his procedural and appellate rights, but 
he did not appeal, and the June 1995 decision was deemed to 
have become final.  

While the June 1993 claim was pending at the RO, the veteran 
had a second period of active service from November 11, 1994 
to October 4, 1996.

On October 24, 1996, the RO received the veteran's claim to 
reopen the previously denied claim of service connection for 
PTSD.  The claim was reopened, but denied on the merits 
pursuant to a March 1997 rating decision.  Although the 
veteran was provided notice of that determination along with 
his procedural and appellate rights, he did not appeal, and 
the March 1997 rating decision was also deemed final.

On September 30, 2003, the RO received another claim to 
reopen the previously denied claims of service connection for 
PTSD.  

In February 2004, the VA received new service department 
records and in January 2004 and May 2004, the RO sent a 
request to USASCRUR, now JSRRC, in an attempt to verify the 
veteran's reported stressors, the very same stressors that 
were summarized in the November 1993 examination report.  In 
December 2004, the RO received a response from USASCRUR, now 
known as JSRRC, that corroborated the veteran's reported 
stressors based on service department records that existed at 
the time of the first denial of service connection.

An April 2005 rating decision granted service connection for 
PTSD, effective from September 30, 2003, the date on which 
the RO received the veteran's claim to reopen.  

The veteran now asserts that an earlier effective date for 
the grant of service connection for PTSD is warranted because 
the response from USASCRUR/JSRRC was based on the same 
stressor information reported in the November 1993 letter, 
and because the USASCRUR/JSRRC's December 2004 response 
relied upon service department records that were in existence 
at the time of the original denial of service connection.  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. § 3.400.  An exception exists if an application is 
received within one year of date of discharge or release in 
which case the effective date of the award will be the day 
following the date of discharge.  38 U.S.C.A. § 5110(b)(1).  

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

Generally, a prior, final denial may not be readjudicated 
without the submission of new and material evidence.  See 38 
C.F.R. § 3.156(a).  A claim which is "reopened" under the 
section 5108 on the basis of "new and material evidence" from 
other than service department reports is essentially a new 
claim, rather than a continuation of the prior claim, and the 
function of reopening under section 5108 is to remove the 
statutory finality bar of section 7104 (b).  In contrast, 
where the claim is "reconsidered" on the basis of new and 
material evidence from service department reports, VA has 
consistently treated it as a true "reopening" of the original 
claim and a review of the former disposition in light of the 
service department reports which were considered to have been 
lost or mislaid, and the award of benefits is made 
retroactive to the date of the original claim.  Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993); See also 38 C.F.R. § 
3.156(c); VA G.C. Digested Opinion, July 17, 1984 stating 
that there is "a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim."  The 
regulation was revised during the pendency of the litigation 
discussed above; however, the general rule that service 
department records added to the file compel reconsideration 
rather than reopening has been consistent throughout.  See 
generally 38 C.F.R. § 3.156 (2001, 2002, 2007).  
Significantly, the revised regulations are interpreted as 
including service records received from JSRRC, including the 
summary reports prepared in reliance on those service 
records, to provide a basis for reconsideration of the 
original claim.  Vigil v. Peake, 22 Vet. App. 63 (2008).  See 
38 C.F.R. § 3.156(c) (2007).  That is precisely what occurred 
in this case.  

There is no prejudice to the veteran in applying this rule.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Not only did the December 2004 USASCRUR/JSRRC reply summary 
rely upon service records in existence at the time of the 
original denial of service connection, the USASCRUR (now 
JSRRC) summary prepared in December 2004 also corroborated 
the veteran's claimed stressors that were part of the record 
at the time of the original denial of service connection.  

Thus, this additional evidence falls into the exception 
created by 38 C.F.R. § 3.156(c) and the veteran's claim is, 
therefore, considered pending since the time of his original 
claim for service connection.  See 38 C.F.R. § 3.156; Vigil 
v. Peake, 22 Vet. App. 63 (2008).  The prior decisions on 
service connection for PTSD are not final as they did not 
include a review of all of the veteran's relevant service 
department records.  Under 38 C.F.R. § 3.156 (c) these 
records are a basis for reconsideration of the claim and a 
basis for the granting of an earlier effective date .  

The veteran was released from his first period of active 
service on June 4, 1993.  An original claim for compensation 
was received on June 10, 1993, which was within one year of 
separation from service; therefore, the provisions of 38 
U.S.C.A. § 5110(b)(1) are applicable, and as such, the 
assignment of an effective date for the grant of service 
connection for PTSD on the day following discharge from 
service is warranted.   However, the veteran subsequently had 
an additional period of active service, from November 11, 
1994 to October 4, 1996, during which time he is not entitled 
to VA compensation payment.


ORDER

Entitlement to an effective date of June 5, 1993, for the 
award of service connection for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits and, in particular, excluding the veteran's period 
of re-enlistment from November 11, 1994 to October 4, 1996.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


